NEWS FOR IMMEDIATE RELEASE February 5, 2009 CONTACT: Chadwick J. Byrd (509) 568-7800 Ambassadors Group Reports Results for the Fourth Quarter and Full Year 2008 Spokane, WA. – February 5, 2009 Ambassadors Group, Inc. (NASDAQ:EPAX), a leading provider of educational travel experiences, announced $0.35 fully diluted per share loss for the fourth quarter, a 10 percent improvement over $0.39 fully diluted per share loss for the same period one year ago. Net loss was $6.5 million and $7.4 million for the fourth quarter ended December 31, 2008 and 2007, respectively. For the year ended December 31, 2008, fully diluted per share earnings was $0.97, a 37 percent decrease from $1.55 fully diluted per share earnings for the same period one year ago. Net income for the year ended December 31, 2008 was $18.5 million, compared to $31.0 million for the year ended December 31, 2007. As of February 1, 2009, the Company’s enrolled revenue for future travel in comparison to the same date one year ago had decreased 17 percent. Enrolled revenue was $213.9 million relating to its 36,474 net enrolled participants for 2009 travel programs compared to $256.9 million relating to its 45,634 net enrolled participants for 2008. The decrease in enrolled revenue year over year is primarily due to the 20 percent decrease of participants enrolled. Enrolled revenue consists of estimated gross receipts to be recognized, in the future, upon travel of an enrolled participant. Net enrollments consist of all participants who have enrolled in the Company’s programs less those that have already withdrawn. Enrolled revenue may not result in actual gross receipts eventually recognized by the Company due to both expected future enrollments and withdrawals from the Company’s programs. Jeff Thomas, president and chief executive officer of Ambassadors Group, Inc. stated, "Overall, while our 2008 results are down, we are working to make 2009 as positive as it can be given the highly unfavorable global economic conditions. "Expense management has been a top priority.Our largest operating expense is personnel, and we have reduced our total headcount significantly since 2007.At the end of 2007, we had 298 full time and temporary associates; currently we have 229 full time and temporary associates employed. "We are still marketing our programs for 2009 and will work to develop and convert every lead that we receive; however, the steady drumbeat of bad economic news is a strong headwind for us and our customers. We are still seeing very high levels of interest in our programs.Families however, are reluctant in these times to make a financial commitment to our program.As a result, enrollments for 2009 are not where we would like them to be. "We have many years of customer data in house, but the customer behavior is not following any trend or pattern we have seen in the past.This has introduced some uncertainty into our normally strong visibility.For example, we are seeing a much higher rate of program withdrawal, although it is difficult to ascertain what the final numbers will be. "Cash generation remains a strength of our business model.At year end 2008, we had $44.2 million in participant deposits, compared to $42.7 million one year prior despite decreased enrollments.In 2008, we generated $19.7 million in free cash flow or $1.03 in free cash flow per share.We returned $19.0 million of this cash back to our shareowners in the form of dividends and stock buybacks. "We continue to build upon and look for additional opportunities to create long term shareowner value.We are optimistic that we will emerge stronger, better and more nimble after the downturn.We appreciate your support." Quarter Ended December 31, During the fourth quarter of 2008, we traveled 3,009 delegates, a 7 percent increase from 2,805 delegates traveling during the same quarter one year ago. Gross receipts were $15.1 million in the fourth quarter of 2008 and $13.6 million in the fourth quarter of 2007. Gross margin increased 50 percent, to $5.7 million, in the fourth quarter of 2008 from $3.8 million in the same period of 2007.
